Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All withdrawn claims 5-25 are now reinstated for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Kuehn on 9/23/2021.
The application has been amended as follows: 
In the claim(s):
Claim 18: A method of making a traffic door having a leading edge, a trailing edge, a top edge and a bottom edge, the method comprising: assembling a frame that supports the traffic door, wherein the frame includes a trailing edge frame member made according to the method of claim 26 [[having a first end and a second end and configured to extend along the trailing edge of the traffic door, wherein the trailing edge frame member is a monolithic body that defines a first portion and a second portion, wherein the first portion extends between the first end and the second end in a continuous and linear manner, and wherein the trailing edge frame member includes a first cutout from the second portion of the trailing edge frame member adjacent the first end and a second cutout from the second portion of the trailing edge frame member adjacent the second end to define a central tab projecting away from the first portion]]; inserting a filler material within the frame; coupling 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a frame of a traffic door including a trailing edge frame member having a first end and a second end and opposing sides to which face sheets are to be bonded and configured to extend along the trailing edge of the traffic door, wherein the trailing edge frame member is a monolithic body that defines a first portion and a second portion, the trailing edge frame member includes a first cutout from the second portion of the trailing edge frame member adjacent the first end and a second cutout from the second portion of the trailing edge frame member adjacent the second end to define a central tab projecting away from the first portion as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale